fNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, at least one of the trip strips being semi-circular (Claim 8) and a first one of the trip strips being a partial ring that extends around an interior region greater than 180 degrees and at least one of the trip strips having a zigzag configuration (Claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1, line 7; claim 15, line 12 is objected to because of the following informalities:  “mixing cooling air” should be - -mixing the cooling air- -. Appropriate correction is required.
Claim 5, line 1 is objected to because of the following informalities:  “one of the trip strips” should be - -the one or more of the trip strips- -. Appropriate correction is required.
Claim 6, line 1 and 2 is objected to because of the following informalities:  “set of trip strips” should be - -set of the trip strips- -. Appropriate correction is required.
Claim 18, line 1 is objected to because of the following informalities:  “one of the trip strips” should be - -a second one of the trip strips- -. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 5 recites “the airfoil outer wall”.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear if this refers to the article wall.
Claim 1, line 6; claim 15, line 10-11 recites “the at least one inlet orifice”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11, line 2; claim 13, line 2, claim 15, line 11 recites “the airfoil wall”.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear if this refers to the article wall.
Claim 14 recites that the inlet orifice opens to a radially-elongated manifold region which is upstream of the plurality of sub-passages.  However, claim 1 recites that the plurality of sub-passage extend axially from the inlet orifice, so that the sub-passages would include the radially-elongated manifold region.  Therefore, it is unclear how the plurality of sub-passages are upstream from itself since the radially-elongated manifold region are part of the plurality of sub-passages.
Claim 19 recites a first one of the trip strips being a partial ring that extends around an interior region greater than 180 degrees and at least one of the trip strips having a zigzag configuration which renders the claim indefinite because the drawings show that the cooling network has either the partial ring (Figure 6) or the zigzag configuration (Figure 10).
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 10, 13, 14, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clum et al (US 20170226885).

    PNG
    media_image1.png
    449
    556
    media_image1.png
    Greyscale

Annotated Figure 4 of Clum et al (US 20170226885)

Regarding claim 1, Clum discloses a gas turbine engine article (Figure 2, 50) comprising: 
an article wall (The wall formed by Figure 3, 50) defining a cavity (The cavity above Figure 3, 58 which feeds Figure 3, 56b); and 
a cooling passage network (Figure 4, 60b) embedded in the article wall between inner and outer portions (The inner portion is Figure 3, 58 and the outer portion is portion of the BAOS below Figure 3, 58.  This is similar to the instant application Figure 11, 168a and 168b) of the article wall, the cooling passage network having an inlet orifice (Figure 3, 56b) through the inner portion of the article wall to receive cooling air (Paragraph 0037) from the cavity, a plurality of sub-passages (The plurality of passages from Figure 4, 56b and through passages defined by Figure 4, 70 and the analogous Figure 5b, 72 in Figure 4 for 60b. As a note, the portions of the passages between adjacent analogous Figure 5b, 72 in Figure 4 for 60b extend axially) that extend axially from the inlet orifice, at least one outlet orifice (Figure 3, 62b) through the outer portion of the article wall, and trip strips (The analogous Figure 5b, 76, 78 in Figure 4 for 60b) for mixing the cooling air in the cooling passage network (Paragraph 0003).
Regarding claim 2, Clum discloses the invention as claimed.
Clum further disclsoes wherein at least one of the trip strips is elongated (All of the trip strips are elongated).
Regarding claim 6, Clum discloses the invention as claimed.
Clum further discloses wherein the trips strips include a first set of the trip strips that have a first common orientation (The analogous Figure 5b, 76 in Figure 4 for 60b and their orientation) and a second set of the trip strips that have a second common orientation (The analogous Figure 5b, 78 in Figure 4 for 60b and their orientation) that is different than the first common orientation.
Regarding claim 10, Clum discloses the invention as claimed.
Clum further discloses wherein at least one of the trips strips has a zigzag configuration (The analogous Figure 5b, 76, 78 in Figure 4 for 60b have a zigzag configuration).
Regarding claim 13, Clum discloses the invention as claimed.
Clum further discloses wherein multiple ones of the trip strips project from the outer portion of the article wall opposite the inlet orifice (Figure 4 the trip strips extending from the outer portion and Figure 5 shows multiple instances).
Regarding claim 14, Clum discloses the invention as claimed.
Clum further discloses wherein the inlet orifice opens to a radially-elongated manifold region (Annotated Figure 4, labeled manifold region) of the cooling passage network that is an upstream portion of the plurality of sub-passages, and the trip strips are in the radially-elongated manifold region.
Regarding claim 15, Clum discloses a gas turbine engine (Figure 1, 10) comprising: 
a compressor section (Figure 1, 16); 
a combustor (Figure 1, 18) in fluid communication with the compressor section; and 
a turbine section (Figure 1, 24) in fluid communication with the combustor, the turbine section having a turbine engine article (Figure 2, 50) that includes 
an article wall (The wall formed by Figure 3, 50) defining a cavity (The cavity above Figure 3, 58 which feeds Figure 3, 56b), and 
a cooling passage network (Figure 4, 60b) embedded in the article wall between inner and outer portions (The inner portion is Figure 3, 58 and the outer portion is portion of the BAOS below Figure 3, 58.  This is similar to the instant application Figure 11, 168a and 168b) of the article wall, the cooling passage network having an inlet orifice (Figure 3, 56b) through the inner portion of the article wall to receive cooling air (Paragraph 0037) from the cavity, a plurality of sub-passages (The plurality of passages from Figure 4, 56b and through passages defined by Figure 4, 70 and the analogous Figure 5b, 72 in Figure 4 for 60b. As a note, the portions of the passages between adjacent analogous Figure 5b, 72 in Figure 4 for 60b extend axially) that extend axially from the inlet orifice, at least one outlet orifice (Figure 3, 62b) through the outer portion of the article wall, and trip strips (The analogous Figure 5b, 76, 78 in Figure 4 for 60b) for mixing the cooling air in the cooling passage network (Paragraph 0003).

Claim(s) 1, 2, 13, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaFleur (US 6254334).
Regarding claim 1, LaFleur discloses a gas turbine engine article (Figure 4, 29) comprising: 
an article wall (The wall defined by Figure 4, 34 and 36) defining a cavity (Figure 4, 58); and 
(Figure 4, 26) embedded in the article wall between inner (Figure 4, 34) and outer portions (Figure 4, 36) of the article wall, the cooling passage network having an inlet orifice (Figure 4, 56) through the inner portion of the article wall to receive cooling air (Column 4, line 22-26) from the cavity, a plurality of sub- passages (The various sub-passages shown in Figure 5) that extend axially from the inlet orifice, at least one outlet orifice through the outer portion of the article wall, and trip strips (Figure 5, 61 are trip strips) for mixing the cooling air in the cooling passage network (The mixing shown in Figure 5).
Regarding claim 2, LaFleur discloses the invention as claimed.
LaFleur further discloses wherein at least one of the trip strips is elongated (Figure 5, 61 is elongated).
Regarding claim 13, LaFleur discloses the invention as claimed.
LaFleur further discloses wherein multiple ones of the trip strips project from the outer portion of the article wall opposite the inlet orifice (Figure 4 the trip strips extending from the outer portion and Figure 5 shows multiple instances).
Regarding claim 15, LaFleur discloses a gas turbine engine (Figure 1, 10) comprising: 
a compressor section (Figure 1, 14); 
a combustor (Figure 1, 16) in fluid communication with the compressor section; and 
a turbine section(Figure 1, 18) in fluid communication with the combustor, the turbine section having a turbine engine article (Figure 4, 29) that includes 
an article wall (The wall defined by Figure 4, 34 and 36) defining a cavity (Figure 4, 58), and 
a cooling passage network (Figure 4, 26) embedded in the article wall between inner (Figure 4, 34) and outer portions (Figure 4, 36) of the article wall, the cooling passage network having an inlet orifice (Figure 4, 56) through the inner portion of the article wall to receive cooling air (Column 4, line 22-26) from the cavity, a plurality of sub-passages (The various sub-passages shown in Figure 5) that extend axially from the inlet orifice, at least one outlet (Figure 5, 61 are trip strips) for mixing the cooling air in the cooling passage network (The mixing shown in Figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaFleur in view of Malouin et al (US 20190013258).
Regarding claim 3, LaFleur discloses the invention as claimed.
LaFleur further discloses an interior region (The interior region is a perpendicular (perpendicular with respect to the outer portion) projection of the inlet orifice on the outer portion).
LaFleur does not disclose wherein a first one of the trip strips is a partial ring that extends around an interior region greater than 180°.
However, Malouin teaches an article (Figure 13) comprising: 
an article wall (Figure 12, 200 and 102.  As a note, 102 is the entire bottom portion as in Figure 9 and 10) defining a cavity (The cavity above Figure 12, 200 which feeds 220); and 
a cooling passage network (The cooling passage network between Figure 12, 200 and 102) embedded in the article wall between inner (Figure 12, 200) and outer portions (Figure 12, 102) of the article wall, the cooling passage network having an inlet orifice (Figure 12, 220) through the inner portion of the article wall to receive cooling air (Figure 12, 260) from (Figure 13, 300) for mixing the cooling air in the cooling passage network (Paragraph 0044 and 0080) 
wherein a first one of the trip strips is a partial ring (Figure 13, 300 is a partial ring) that extends around an interior region (The interior region is a perpendicular (perpendicular with respect to the outer portion) projection of the inlet orifice on the outer portion) greater than 180°.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of LaFleur to include a first one of the trip strips that is a partial ring that extends around an interior region greater than 180° as taught by and suggested by Malouin to increase the average heat transfer coefficient (Paragraph 0080, The modification adds Figure 13, 300 of Malouin to the outer portion of Lafleur which are aligned to and opposite the inlet orifice of Lafleur). 
Regarding claim 16, LaFleur discloses the invention as claimed.
LaFleur further discloses an interior region (The interior region is a perpendicular (perpendicular with respect to the outer portion) projection of the inlet orifice on the outer portion).
LaFleur does not disclose wherein a first one of the trip strips is a partial ring that extends around an interior region greater than 180°.
However, MaLouin teaches an article (Figure 13) comprising: 
an article wall (Figure 12, 200 and 102.  As a note, 102 is the entire bottom portion as in Figure 9 and 10) defining a cavity (The cavity above Figure 12, 200 which feeds 220); and 
a cooling passage network (The cooling passage network between Figure 12, 200 and 102) embedded in the article wall between inner (Figure 12, 200) and outer portions (Figure 12, 102) of the article wall, the cooling passage network having an inlet orifice (Figure 12, 220) through the inner portion of the article wall to receive cooling air (Figure 12, 260) from (Figure 13, 300) for mixing the cooling air in the cooling passage network (Paragraph 0044 and 0080) 
wherein a first one of the trip strips is a partial ring (Figure 13, 300 is a partial ring) that extends around an interior region (The interior region is a perpendicular (perpendicular with respect to the outer portion) projection of the inlet orifice on the outer portion) greater than 180°.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of LaFleur to include a first one of the trip strips that is a partial ring that extends around an interior region greater than 180° as taught by and suggested by Malouin to increase the average heat transfer coefficient (Paragraph 0080, The modification adds Figure 13, 300 of Malouin to the outer portion of Lafleur which are aligned to and opposite the inlet orifice of Lafleur). 

Claim 4, 5, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaFleur in view of Malouin as applied to claim 3, 16 above, and further in view of Tu (US 20160169512) and Bunker (US 6681578).
Regarding claim 4, LaFleur in view of Malouin teach the invention as claimed.
LaFleur in view of Malouin does not teach wherein one or more of the trip strips are within the interior region.
However, Tu teaches a gas turbine engine article (Figure 3) comprising: 
an article wall (The wall defined by Figure 3, 80 and 74) defining a cavity (Figure 3, 78); and 
a cooling passage network (Figure 3, 108) embedded in the article wall between inner (Figure 3, 70) and outer portions (Figure 3, 74) of the article wall, the cooling passage network having an inlet orifice (Figure 3, 112) through the inner portion of the article wall to receive cooling air (Figure 3, 110) from the cavity, a plurality of sub- passages (The sub passages from the inlet orifice and between Figure 5, 132’) that extend axially from the inlet orifice, at least one outlet orifice (Figure 3, 114) through the outer portion of the article wall, and turbulators (Figure 5, 132’) for mixing the cooling air in the cooling passage network;
an interior region (Figure 5, 120’);
wherein one or more of the turbulators are within the interior region.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of LaFleur in view of Malouin to include turbulators within the interior region as taught by and suggested by Tu in order to provide cooling to the article wall while not excessively obstructing the flow of cooling air (Paragraph 0054, The modification adds Figure 5, 132’ to the interior region of LaFleur).
LaFleur in view of Malouin and Tu does not teach wherein one or more of the trip strips are within the interior region.
However, Bunker teaches a gas turbine engine article (Figure 2, 32 and 34) comprising: 
an article wall (The wall defined by Figure 2, 32 and 34) defining a cavity (The cavity surrounding Figure 2, 32 which feeds 39); and 
a cooling passage network (Figure 2, 32) embedded in the article wall between inner (Figure 2, 32) and outer portions (Figure 2, 24) of the article wall, the cooling passage network having an inlet orifice (Figure 2, 39) through the inner portion of the article wall to receive cooling air (Column 3, line 51-54) from the cavity, a plurality of sub- passages (The plurality of passages from Figure 2, 39 and though the plurality of Figure 4, 50) that extend axially from the inlet orifice, and trip strips (Figure 4, 50) for mixing the cooling air (Column 4, line 32-35) in the cooling passage network.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of LaFleur in view of Malouin and Tu wherein solid cylindrical turbulators are hollow as taught by and suggested by Bunker because it has been held that applying a known technique, in this case Bunker’s hollowing of solid cylindrical (The modification has ring trip strips instead of the solid cylindrical turbulators (Figure 5, 42 of LaFluer and Figure 5, 132’ of Tu) of the combined invention of LaFleur in view of Malouin and Tu).
It is herein asserted that the combined invention of LaFleur in view of Malouin and Bunker has wherein the one or more of the trip strips that is within the interior region because Tu adds solid cylindrical turbulators to the interior region while Bunker teaches a ring trip strip instead of solid cylindrical turbulators.
Regarding claim 5, LaFleur in view of Malouin and Tu and Bunker teach the invention as claimed.
LaFleur in view of Malouin and Tu does not teach wherein the one or more of the trip strips that is within the interior region is a ring.
However, Bunker teaches wherein the trip strips are rings.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of LaFleur in view of Malouin and Tu wherein the trip strips are rings as taught by and suggested by Bunker because it has been held that applying a known technique, in this case Bunker’s hollowing of solid cylindrical turbulators according to the steps described immediately above, to a known device, in this case, LaFleur in view of Malouin and Tu’s solid cylindrical turbulators, ready for improvement to yield predictable results, in this (This is the same modification as claim 4).
It is herein asserted that the combined invention of LaFleur in view of Malouin and Bunker has wherein the one or more of the trip strips that is within the interior region is a ring because Tu adds solid cylindrical turbulators to the interior region while Bunker teaches a ring trip strip instead of solid cylindrical turbulators.
Regarding claim 17, LaFleur in view of Malouin teach the invention as claimed.
LaFleur in view of Malouin does not teach wherein one or more of the trip strips are within the interior region.
However, Tu teaches a gas turbine engine (Figure 2, 20) comprising: 
a turbine engine article (Figure 3) that includes 
an article wall (The wall defined by Figure 3, 80 and 74) defining a cavity (Figure 3, 78); and 
a cooling passage network (Figure 3, 108) embedded in the article wall between inner (Figure 3, 70) and outer portions (Figure 3, 74) of the article wall, the cooling passage network having an inlet orifice (Figure 3, 112) through the inner portion of the article wall to receive cooling air (Figure 3, 110) from the cavity, a plurality of sub- passages (The sub passages from the inlet orifice and between Figure 5, 132’) that extend axially from the inlet orifice, at least one outlet orifice (Figure 3, 114) through the outer portion of the article wall, and turbulators (Figure 5, 132’) for mixing the cooling air in the cooling passage network;
an interior region (Figure 5, 120’);

Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of LaFleur in view of Malouin to include turbulators within the interior region as taught by and suggested by Tu in order to provide cooling to the article wall while not excessively obstructing the flow of cooling air (Paragraph 0054, The modification adds Figure 5, 132’ to the interior region of LaFleur).
LaFleur in view of Malouin and Tu does not teach wherein one or more of the trip strips are within the interior region.
However, Bunker teaches a gas turbine engine article (Figure 2, 32 and 34) comprising: 
an article wall (The wall defined by Figure 2, 32 and 34) defining a cavity (The cavity surrounding Figure 2, 32 which feeds 39); and 
a cooling passage network (Figure 2, 32) embedded in the article wall between inner (Figure 2, 32) and outer portions (Figure 2, 24) of the article wall, the cooling passage network having an inlet orifice (Figure 2, 39) through the inner portion of the article wall to receive cooling air (Column 3, line 51-54) from the cavity, a plurality of sub- passages (The plurality of passages from Figure 2, 39 and though the plurality of Figure 4, 50) that extend axially from the inlet orifice, and trip strips (Figure 4, 50) for mixing the cooling air (Column 4, line 32-35) in the cooling passage network.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of LaFleur in view of Malouin and Tu wherein solid cylindrical turbulators are hollow as taught by and suggested by Bunker because it has been held that applying a known technique, in this case Bunker’s hollowing of solid cylindrical turbulators according to the steps described immediately above, to a known device, in this case, LaFleur in view of Malouin and Tu’s solid cylindrical turbulators, ready for improvement to yield predictable results, in this case saving weight, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) and/or because it has been (The modification has ring trip strips instead of the solid cylindrical turbulators (Figure 5, 42 of LaFluer and Figure 5, 132’ of Tu) of the combined invention of LaFleur in view of Malouin and Tu).
It is herein asserted that the combined invention of LaFleur in view of Malouin and Bunker has wherein the one or more of the trip strips that is within the interior region because Tu adds solid cylindrical turbulators to the interior region while Bunker teaches a ring trip strip instead of solid cylindrical turbulators.
Regarding claim 18, LaFleur in view of Malouin teach the invention as claimed.
LaFleur in view of Malouin does not teach wherein a second one of the trip strips that is within the interior region is a ring.
However, Tu teaches a gas turbine engine (Figure 2, 20) comprising: 
a turbine engine article (Figure 3) that includes 
an article wall (The wall defined by Figure 3, 80 and 74) defining a cavity (Figure 3, 78); and 
a cooling passage network (Figure 3, 108) embedded in the article wall between inner (Figure 3, 70) and outer portions (Figure 3, 74) of the article wall, the cooling passage network having an inlet orifice (Figure 3, 112) through the inner portion of the article wall to receive cooling air (Figure 3, 110) from the cavity, a plurality of sub- passages (The sub passages from the inlet orifice and between Figure 5, 132’) that extend axially from the inlet orifice, at least one outlet orifice (Figure 3, 114) through the outer portion of the article wall, and turbulators (Figure 5, 132’) for mixing the cooling air in the cooling passage network;
an interior region (Figure 5, 120’);

Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of LaFleur in view of Malouin to include turbulators within the interior region as taught by and suggested by Tu in order to provide cooling to the article wall while not excessively obstructing the flow of cooling air (Paragraph 0054, The modification adds Figure 5, 132’ to the interior region of LaFleur).
LaFleur in view of Malouin and Tu does not teach wherein a second one of the trip strips that is within the interior region is a ring.
However, Bunker teaches a gas turbine engine article (Figure 2, 32 and 34) comprising: 
an article wall (The wall defined by Figure 2, 32 and 34) defining a cavity (The cavity surrounding Figure 2, 32 which feeds 39); and 
a cooling passage network (Figure 2, 32) embedded in the article wall between inner (Figure 2, 32) and outer portions (Figure 2, 24) of the article wall, the cooling passage network having an inlet orifice (Figure 2, 39) through the inner portion of the article wall to receive cooling air (Column 3, line 51-54) from the cavity, a plurality of sub- passages (The plurality of passages from Figure 2, 39 and though the plurality of Figure 4, 50) that extend axially from the inlet orifice, and trip strips (Figure 4, 50) for mixing the cooling air (Column 4, line 32-35) in the cooling passage network;
wherein the trip strips are rings.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of LaFleur in view of Malouin and Tu wherein solid cylindrical turbulators are hollow as taught by and suggested by Bunker because it has been held that applying a known technique, in this case Bunker’s hollowing of solid cylindrical turbulators according to the steps described immediately above, to a known device, in this case, LaFleur in view of Malouin and Tu’s solid cylindrical turbulators, ready for improvement to yield predictable results, in this case saving weight, was an obvious extension of prior art teachings, (The modification has ring trip strips instead of the solid cylindrical turbulators (Figure 5, 42 of LaFluer and Figure 5, 132’ of Tu) of the combined invention of LaFleur in view of Malouin and Tu).
It is herein asserted that the combined invention of LaFleur in view of Malouin and Tu and Bunker teach a second one of the trip strips that is within the interior region is a ring because Malouin adds a first trip strip while Tu adds solid cylindrical turbulators to the interior region and Bunker teaches a trip strip in the form of a ring in the interior region.  Thus, the solid cylindrical turbulator of Tu by the teaching of Bunker becomes a second one of the trip strips that is within the interior region and is a ring.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clum in view of Riley.
Regarding claim 7, Clum discloses the invention as claimed.
Clum does not disclose wherein the first common orientation and the second common orientation are perpendicular.
However, Riley teaches a gas turbine engine article (Figure 3, 74) comprising: 
an article wall (The wall defined formed by Figure 3, 74) defining a cavity (The cavity which feeds Figure 3, F to 104); and 
a cooling passage network (Figure 4, 102) embedded in the article wall between inner (The bottom wall of Figure 3, 74 that has 104) and outer portions (The top wall of Figure 3, 74 that transitions to 78) of the article wall, the cooling passage network having an inlet orifice (Figure 3, 104) through the inner portion of the article wall to receive cooling air (Figure 3, F) from the cavity, a plurality of sub- passages (The sub-passages from the inlet orifice and between adjacent Figure 6, 110), and trip strips (Figure 4A, 142) for mixing the cooling air in the cooling passage network (Paragraph 0048);
wherein the trips strips include a first set of trip strips that have a first common orientation (The top instance of Figure 6, 112 and its orientation) and a second set of trip strips that have a second common orientation (The bottom instance of Figure 6, 112 and its orientation) that is different than the first common orientation;
wherein the first common orientation and the second common orientation are perpendicular (Paragraph 0048).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Clum wherein the first common orientation and the second common orientation are perpendicular as taught by and suggested by Riley because it has been held that applying a known technique, in this case Riley’s perpendicular arrangement of the first and second orientations according to the steps described immediately above, to a known device, in this case, Clum’s first and second sets of trip strips, ready for improvement to yield predictable results, in this case increasing cooling, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification makes the first and second common orientations perpendicular).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaFleur in view of Knapp et al (US 20090226300).
Regarding claim 8, LaFleur discloses the invention as claimed.
LaFleur does not disclose wherein at least one of the trip strips is semi-circular.
However, Knapp teaches a gas turbine engine article (Figure 1, 30) comprising: 
(The wall defined by Figure 2b, 30) defining a cavity (the cavity above Figure 2B, 30 which feeds 36); and 
a cooling passage network (Figure 1m 32) embedded in the article wall between inner (The top portion of Figure 2B, 30 above 32) and outer portions (The bottom portion of Figure 3B, 30 below 32) of the article wall, the cooling passage network having an inlet orifice (Figure 2A, 36) through the inner portion of the article wall to receive cooling air (Paragraph 0013) from the cavity, a plurality of sub-passages that extend axially from the inlet orifice, at least one outlet orifice (Figure 2A, 38), and trip strips (Figure 5E, 60) for mixing the cooling air in the cooling passage network (Paragraph 0016);
wherein at least one of the trip strips is semi-circular (Figure 5E, 60 is semi-circular).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of LaFleur to add at least one of the trip strips that is semi-circular as taught by and suggested by Knapp in order to increase cooling fluid filling (Paragraph 0020, the modification adds the trip strip of Knapp around the inlet orifice of LaFleur).

Claim 9, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaFleur in view of Bunker.

    PNG
    media_image2.png
    319
    430
    media_image2.png
    Greyscale

Annotated Figure 5 of LaFleur (US 6254334)

Regarding claim 9, LaFleur discloses the invention as claimed.
LaFleur further discloses at least one turbulator (Figure 5, 42) is circular.
LaFleur does not disclose wherein at least one of the trips strips is circular
However, Bunker teaches a gas turbine engine article (Figure 2, 32 and 34) comprising: 
an article wall (The wall defined by Figure 2, 32 and 34) defining a cavity (The cavity surrounding Figure 2, 32 which feeds 39); and 
a cooling passage network (Figure 2, 32) embedded in the article wall between inner (Figure 2, 32) and outer portions (Figure 2, 24) of the article wall, the cooling passage network having an inlet orifice (Figure 2, 39) through the inner portion of the article wall to receive cooling air (Column 3, line 51-54) from the cavity, a plurality of sub- passages (The plurality of passages from Figure 2, 39 and though the plurality of Figure 4, 50) that extend axially from the inlet orifice, and trip strips (Figure 4, 50) for mixing the cooling air (Column 4, line 32-35) in the cooling passage network;
wherein at least one of the trips strips is circular.
(The modification has ring trip strips instead of the solid cylindrical turbulators (Figure 5, 42 of LaFluer) of LaFleur).
Regarding claim 11, LaFleur discloses the invention as claimed.
LaFleur further discloses wherein at least one turbulator (Figure 5, 42) projects from the outer portion of the article wall (Figure 4 shows the trip strips projecting from the outer portion) and is aligned opposite the inlet orifice (The instance of Figure 5, 42 which contact Annotated Figure 5, labeled aligned are aligned to the inlet orifice).
LaFleur does not disclose wherein the turbulator is a trip strip.
However, Bunker teaches a gas turbine engine article (Figure 2, 32 and 34) comprising: 
an article wall (The wall defined by Figure 2, 32 and 34) defining a cavity (The cavity surrounding Figure 2, 32 which feeds 39); and 
a cooling passage network (Figure 2, 32) embedded in the article wall between inner (Figure 2, 32) and outer portions (Figure 2, 24) of the article wall, the cooling passage network having an inlet orifice (Figure 2, 39) through the inner portion of the article wall to receive cooling air (Column 3, line 51-54) from the cavity, a plurality of sub- passages (The plurality of passages from Figure 2, 39 and though the plurality of Figure 4, 50) that extend axially from the inlet orifice, and trip strips (Figure 4, 50) for mixing the cooling air (Column 4, line 32-35) in the cooling passage network;
wherein at least one of the trips strips is circular.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of LaFleur wherein the turbulator is a trip strip as taught by and suggested by Bunker because it has been held that applying a known technique, in this case Bunker’s hollowing of solid cylindrical turbulators according to the steps described immediately above, to a known device, in this case, LaFleur’s solid cylindrical turbulators, ready for improvement to yield predictable results, in this case saving weight, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) and/or because it has been held that a simple substitution of one known element (The solid cylindrical turbulators of LaFleur which include Figure 5, 42 of LaFluer), for another (The ring trip strips of Bunker), to obtain predictable results, to increase cooling was an obvious extension of prior art teachings. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421; MPEP 2141 III B (The modification has ring trip strips instead of the solid cylindrical turbulators (Figure 5, 42 of LaFluer) of LaFleur).
Regarding claim 12, LaFleur in view of Bunker teach the invention as claimed.
LaFleur does not teach wherein the at least one of the trip strips is a ring.
However, Bunker teaches wherein the at least one of the trip strips is a ring (Figure 4, 50 is a ring).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of LaFleur wherein the at least one of the trip strips is a ring as taught by and suggested by Bunker because it has been held that applying a known technique, in this case Bunker’s hollowing of solid cylindrical turbulators according to the steps described immediately above, to a known device, in this case, LaFleur’s solid cylindrical (This is the same modification as claim 11).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaFleur in view of Malouin as applied to claim16 above, and further in view of Pointon et al (US 20140093386).
Regarding claim 19, LaFleur in view of Malouin teach the invention as claimed.
LaFleur in view of Malouin does not teach wherein at least one of the trips strips has a zigzag configuration.
However, Pointon teaches a gas turbine engine (Figure 1, 100) comprising:
a compressor section (Figure 1, 200); 
a combustor (Figure 1, 300) in fluid communication with the compressor section; and 
a turbine section (Figure 1, 400) in fluid communication with the combustor, the turbine section having a turbine engine article (Figure 4, 440) that includes 
an article wall (The wall formed by Figure 4, 443 and 445) defining a cavity (Figure 4, 482 in 442), and 
a cooling passage network (The cooling passages in Figure 4, 441 that is fed from 482) embedded in the article wall between inner (Figure 4, 443) and outer portions (Figure 4, 445) of the article wall, the cooling passage network having an inlet orifice (The inlet orifice in Figure 4, 443 for 482) through the inner portion of the article wall to receive cooling air (Figure 4, 15) from the cavity, a plurality of sub-passages (The plurality of sub-passage from the inlet and between the plurality of trip strips) that extend axially from the inlet orifice, at least (Figure 4, 471), and trip strips (Figure 4, 469) for mixing the cooling air in the cooling passage network;
wherein at least one of the trips strips has a zigzag configuration (Paragraph 0055.  A diamond cross-section has a zigzag confirmation).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of LaFleur in view of Malouin wherein at least one of the trips strips has a zigzag configuration as taught by and suggested by Pointon because it has been held that applying a known technique, in this case Pointon’s use of diamond cross-sections  according to the steps described immediately above, to a known device, in this case, LaFleur’s trip strips, ready for improvement to yield predictable results, in this case increasing cooling, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification uses diamond cross sections for the trip strips of LaFleur).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wasserman et al (US 20170292398) states in Paragraphs 0005, 0013, 0056, 0065 that trip strips, pedestals, pin fins, turbulators, and blade fins are interchangeable.
Romanov et al (US 20170101881) states in Paragraph 0025 that turbulators, pedestals, pin fins, dimples, hemispherical protrusions are interchangeable.
Devore et al (US 20100054915) in claim 18 states trip strips, turbulators, pins, dimples, warts and pedestals are interchangeable.
Itzel et al (US 20170030202) states in Paragraphs 0026 that turbulators are pins and pedestals which are interchangeable.

Clark et al (US 20190040745) states in Paragraph 0047 that a hollow cooling pin saves weight.
Loricco et al (US 20160312624) states in Paragraph 0005 and 0015 that components using pedestals, fins, ribs, and hemispherical protrusions are a blade, a vane, a blade outer air seal (BOAS), a combustor liner and a turbine exhaust case liner.
Zess et al (US 20130251538) states in Paragraph 0001 and 0012 that components using pedestals are airfoils, rotor blades and stator vane airfoils, endwall surfaces including platforms, shrouds and compressor and turbine casings, combustor liners, turbine exhaust assemblies, thrust augmentors and exhaust nozzles.
Joe et al (US 20060060334) states in Paragraph 0021 that components using pedestals are combustor liners, turbine vanes, turbine blades, blade outer air seals, nozzle components, and other components exposed to hot exhaust gas and in Paragraph 0006 that turbulator strips and pedestals cause turbulent mixing to increase heat transfer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN KANG/Examiner, Art Unit 3741